 



U.S. BANCORP
NON-QUALIFIED RETIREMENT PLAN

 



--------------------------------------------------------------------------------



 



U.S. BANCORP
NON-QUALIFIED RETIREMENT PLAN

ARTICLE I

INTRODUCTION

1.01. History. Effective January 1, 1987, the Star Banc Corporation (formerly
First National Cincinnati Corporation) adopted the Star Banc Corporation
Non-Qualified Retirement Plan. Effective January 1, 1983, Firstar Corporation
(formerly First Wisconsin Corporation) adopted the Firstar Corporation Pension
Benefits Equalization Plan. Firstar Corporation also maintained the Firstar
Corporation Supplemental Retirement Plan for Key Executives and had liabilities
for deferred compensation under certain other plans and arrangements established
by entities acquired by Firstar Corporation prior to November 20, 1998.

Effective November 20, 1998, Star Banc Corporation and Firstar Corporation
merged through an exchange of shares to form a new Firstar Corporation. On
September 20, 1999, Firstar Corporation acquired substantially all of the
outstanding shares of capital stock of Mercantile Bancorporation Inc., which
maintained the Mercantile Bancorporation Inc. Supplemental Retirement Plan.

Effective January 1, 1984, First Bank System, Inc. established the First Bank
System, Inc. Excess Benefit Plan. Effective January 1, 1992, First Bank System,
Inc. established the First Bank System, Inc. Nonqualified Supplemental Executive
Retirement Plan. In 1997 First Bank System changed its name to U.S. Bancorp and
thereafter, the plans, as amended and restated, became known as the U.S. Bancorp
Defined Benefit Excess Plan and the U.S. Bancorp Nonqualified Supplemental
Executive Retirement Plan, respectively.

Firstar Corporation merged into U.S. Bancorp effective February 27, 2001.

On October 16, 2001, the Board of Directors of U.S. Bancorp ratified and
approved actions taken on July 17, 2001 by the Compensation Committee of the
Board of Directors freezing certain benefits under the U.S. Bancorp Nonqualified
Supplemental Executive Retirement Plan, modifying the Company’s various excess
benefits to reflect changes in the underlying tax-qualified pension plans, and
consolidating the Company’s various nonqualified deferred compensation plans
into a single combined plan.

1.02. Plan Mergers. This Plan reflects the following plan mergers, effective as
of the date specified, except where an earlier or later effective date is
specified in this plan document (or an amendment hereto):

 



--------------------------------------------------------------------------------



 





  (a)   effective as of January 1, 1999, the Star Banc Corporation Non-Qualified
Retirement Plan merged with the Firstar Corporation Pension Benefits
Equalization Plan, the Firstar Corporation Supplemental Retirement Plan for Key
Executives and certain other plans and arrangements to form a single, combined
plan known as the “Firstar Corporation Non-Qualified Retirement Plan”;     (b)  
effective as of January 1, 2000, the Mercantile Bancorporation Inc. Supplemental
Retirement Plan merged into the Firstar Corporation Non-Qualified Retirement
Plan; and     (c)   effective as of January 1, 2002, the U.S. Bancorp Defined
Benefit Excess Plan and the U.S. Bancorp Nonqualified Supplemental Executive
Retirement Plan merged into the Firstar Corporation Non-Qualified Retirement
Plan which, effective on and after January 1, 2002, shall be known as the “U.S.
Bancorp Non-Qualified Retirement Plan” (“Plan”).

1.03. Purpose. The primary purpose of this Plan is to restore retirement benefit
payments to those eligible employees whose retirement benefits under the
Qualified Plan will be reduced by the limitations imposed by Sections 401(a)(17)
and 415 of the Internal Revenue Code of 1986, as amended (the “Code”), and the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or by
reason of their election to defer receipt of income that would otherwise have
been taken into account for purposes of calculating benefits under the Qualified
Plan. The Plan is also intended to provide supplemental retirement benefits to
selected executives, and to provide for payment of certain other liabilities for
deferred compensation as described in the Appendices hereto.

1.04. Separate Excess Benefit Plan. Notwithstanding anything in this plan
document to the contrary, the separable part of this Plan that is maintained
solely for the purpose of providing benefits in excess of the limitations on
contributions and benefits imposed by Section 415 of the Code to persons who do
not qualify as members of “a select group of management or highly compensated
employees” (as that phrase is used in ERISA) shall be treated as a separate plan
that is an excess benefit plan. Such separate excess benefit plan shall be
referred to as the “U.S. Bancorp 415 Excess Benefit Plan”.

1.05. Relation to Qualified Plan. This Plan is completely separate from any
tax-qualified retirement plan.

1.06. No Effect on Former Employees. Except as may be otherwise required by law
or hereinafter specifically provided, this amended and restated plan document
shall not affect the rights of or benefits payable to, or with respect to:

-2-



--------------------------------------------------------------------------------



 





  (a)   any person who was a participant in a plan that merged to form the
Firstar Corporation Non-Qualified Retirement Plan, or any predecessor to such a
plan, who died or otherwise terminated employment before January 1, 1999;    
(b)   any person who was a participant in the Mercantile Bancorporation Inc.
Supplemental Retirement Plan or any predecessor to that plan, who died or
otherwise terminated employment before January 1, 2000; and     (c)   any person
who was a participant in the U.S. Bancorp Defined Benefit Excess Plan or the
U.S. Bancorp Nonqualified Supplemental Executive Retirement Plan, or any
predecessor to those plans, who died or otherwise terminated employment before
January 1, 2002.

Except as may be otherwise required by law or hereinafter specifically provided,
the rights of, and benefits payable to, or with respect to, all such persons
shall be governed by the applicable plan documents as in effect at the time of
such person’s death or other termination of employment. Notwithstanding anything
in this Section 1.06 to the contrary, this amended and restated plan document
shall affect any Other Benefit payable to or with respect to any person named in
Appendix A.

-3-



--------------------------------------------------------------------------------



 



ARTICLE II

DEFINITIONS

As used herein with initial capital letters, the following words and phrases
shall have the meanings specified below unless a different meaning is clearly
required by the context:

2.01. Actuarially Equal — equal value determined as follows:



  (a)   Lump Sum Payment of Excess Benefits (Optional or Small Amounts). For
purposes of calculating the single lump sum cash payment that is Actuarially
Equal to a Participant’s Excess Benefit under Article IV:



  (i)   any portion of the Participant’s Excess Benefit that is attributable to
a “Cash Balance Benefit” or a “Mercantile Benefit” (as those terms are defined
in the Qualified Plan) shall be converted from its normal form to its single
lump sum value in the same manner as the applicable “Cash Balance Benefit” or
“Mercantile Benefit” would be so converted; and     (ii)   the remainder of the
Participant’s Excess Benefit shall be converted from its normal form to its
single lump sum value using the interest and mortality assumptions for the
calculation of pension liabilities in the Company’s audited financial statements
that were last adopted by the Committee prior to the date on which the single
lump sum cash payment calculation under this Plan is performed, subject,
however, to any applicable conditions and limitations that may be established by
the Committee.



  (b)   Excess Benefits Paid in Forms That Are Available for the Participant’s
Entire Qualified Plan Benefit. For purposes of calculating the amount of
payments in any optional payment form permitted under Section 4.03, other than a
single lump sum, that is available for payment of a Participant’s entire
Qualified Plan benefit, the Excess Benefit shall be converted from its normal
form to the optional form elected by the Participant using the same interest and
mortality assumptions as would be used under the Qualified Plan to perform the
same conversion.     (c)   Excess Benefits Paid in Forms That Are Not Available
for the Participant’s Entire Qualified Plan Benefit. For purposes of calculating
the amount of payments in any optional payment form permitted under
Section 4.03, other than a single lump sum, that is not available for payment of
a Participant’s entire Qualified Plan benefit, the Participant’s

-4-



--------------------------------------------------------------------------------



 





      entire Excess Benefit shall be converted from its normal form to the
optional form elected by the Participant using the same interest and mortality
assumptions as would be used by the Qualified Plan to perform the same
conversion with respect to the portion of the Qualified Plan benefit that could
be paid in the same form as the form in which the Excess Benefit will be paid.  
  (d)   Supplemental and Death Benefits. Unless otherwise provided in the
applicable Appendix B, for purposes of calculating the amount of any
Supplemental Benefit or Death Benefit:



  (i)   any conversion to a single lump sum cash payment of equal value, other
than a conversion that uses the assumptions described in item (iv) below, shall
be calculated using the interest and mortality assumptions for the calculation
of pension liabilities in the Company’s audited financial statements that were
last adopted by the Committee prior to the date on which the single lump sum
cash payment calculation under this Plan is performed, subject, however, to any
applicable conditions and limitations that may be established by the Committee;
    (ii)   any conversion from the normal form of payment to an optional annuity
form other than an estate protection annuity form shall be calculated using the
applicable factors (the “Firstar Factors”) set forth in Appendix A of the
Firstar Employees’ Pension Plan (as amended and restated effective as of
January 1, 1999), and any conversion from the normal form of payment to an
optional estate protection annuity form shall be calculated by first using the
Firstar Factors to determine the applicable annuity without estate protection,
and by then applying the applicable estate protection factor described in
Section 2 of Appendix C of the U.S. Bancorp Pension Plan;     (iii)   any
conversion of an “offsetting benefit” required by Section 6.02(b), 6.03(b), or
6.04(b) shall be calculated using an interest rate per annum of 8% and the
UP-1984 Table of Mortality set back two years unless the Plan Administrator, in
its discretion, concludes that it has complete and accurate information
regarding the actuarial equivalent factors that would be applied for a similar
conversion by the plan providing the “offsetting benefit”, in which case such
applicable factors shall be used; and

-5-



--------------------------------------------------------------------------------



 





  (iv)   for purposes of calculating (1) the present value of the applicable
benefit at the time of the Participant’s death (but not the present value of any
survivor annuity payable to the Participant’s surviving spouse, which shall be
calculated using the assumptions described in item (i) above) under Section
8.01(c), (2) any single lump sum payment due under an estate protection annuity
form of payment, and (3) for any other conversion not described in items
(i) through (iii) above, an interest rate per annum of 8% and the UP-1984 Table
of Mortality, set back two years.

2.02. Beneficiary — a person, persons, trust or estate designated by a
Participant (or automatically by operation of law or this plan statement) to
receive a benefit payable under this Plan upon the death of the Participant. A
person, trust or estate so designated shall not be considered a Beneficiary
until the death of the Participant.

2.03. Board of Directors — the Board of Directors of the Company.

2.04. Chief Executive Officer — the Chief Executive Officer of the Company.

2.05. Code — the Internal Revenue Code of 1986, as amended.

2.05A. Company — from the Effective Date through February 26, 2001, Firstar
Corporation; on and after February 27, 2001, U.S. Bancorp.

2.06. Committee — the Compensation Committee of the Board of Directors of the
Company.

2.07. Death Benefit — any benefit paid to a Beneficiary upon the death of a
Participant as provided under the terms of Article VIII of this Plan.

2.08. Disability or Disabled — a physical or mental condition arising after the
Effective Date which prevents the Participant from performing the
responsibilities of his or her position, as determined by the Committee.

2.09 Disability Benefit — a benefit payable under Article VII of this Plan to a
Disabled Participant.

2.10. Disability Commencement Date — except as otherwise determined by the
Committee, the first day of the month coincident with or immediately following
the date a Disabled Participant becomes eligible to receive long-term disability
income loss benefits under a plan of the Employer providing such benefits.

2.11. Disabled Participant — a Participant who is Disabled and who is eligible
for Supplemental Retirement Benefits under Article VI.

-6-



--------------------------------------------------------------------------------



 



2.12. Early Retirement Date — the first day of the month after the day the
Participant terminates employment with the Employer after attaining age 55 and
completing at least five (5) years of Service; provided that, with respect to
Supplemental and Other Benefits, a different Early Retirement Date may be
prescribed in the relevant Appendix.

2.13. Effective Date — the date as of which the plans identified in Section
1.02(a) combined to form the Firstar Corporation Non-Qualified Retirement Plan,
i.e., January 1, 1999.

2.14. Employee — a person who is employed by the Employer.

2.15. Employer — the Company, its successors and assigns, any of its subsidiary
or affiliated organizations authorized to participate in the Qualified Plan with
respect to their Employees, and any organization or person into which the
Employer may be merged or consolidated or to which all or substantially all of
its assets may be transferred which is required to assume the obligations of the
Employer under Section 13.06 hereof. In addition to the foregoing entities, the
Committee may, to the extent it deems necessary or appropriate to provide
benefits under this Plan other than Excess Benefits, designate any other
subsidiary or affiliate of the Company as included in the term “Employer.”

2.16. Excess Benefit — a benefit payable to a Participant under Article IV of
this Plan.

2.17. Final Average Monthly Earnings or FAE — the average of a Participant’s
Monthly Earnings for the five consecutive calendar years of service with the
Employer during which the Participant’s Monthly Earnings were the highest. For
purposes of any Supplemental Benefit provided under Article VI, Final Average
Monthly Earnings shall be subject to any modifications set forth in the
applicable Appendix B.

2.18. Monthly Earnings — one-twelfth of the Participant’s annual base pay for
employment with the Employer during any calendar year commencing after 1985,
modified as follows:



  (a)   Included Items. In determining a Participant’s Monthly Earnings there
shall be included: (i) vacation and holiday pay, (ii) short-term disability pay,
(iii) elective contributions made by the Employer on behalf of the Participant
that are no includible in gross income under sections 125, 132(f), 402(e)(3),
402(h), 403(b), 414(h)(2) and 457 of the Code, including elective contributions
authorized by the Participant under a cafeteria plan, a qualified transportation
fringe benefit, or any qualified cash or deferred arrangement under section
401(k) of the Code; (iv) amounts earned during the calendar year that are
deferred under a nonqualified deferred compensation arrangement (regardless of
when paid), (v) amounts earned for the calendar year under an executive annual
incentive plan (regardless of when paid), (vi) the portion of any retention
bonus attributable to the calendar year, determined by prorating the bonus

-7-



--------------------------------------------------------------------------------



 





      over the period for which it is earned), (vii) ordinary income
attributable to the calendar year due to the vesting of restricted stock in the
calendar year or a later calendar, determined by prorating the income recognized
at vesting over the calendar years in the vesting period.     (b)   Excluded
Items. In determining a Participant’s Monthly Earnings, the following shall be
excluded: (i) expense reimbursements, car allowances and other similar payments,
including foreign service allowances, station allowances, foreign tax
equalization payments and other similar payments, (ii) welfare and fringe
benefits (cash and noncash), including tuition reimbursements, payments under an
adoption assistance program, disability payments (but not continued payment of a
Participant’s normal compensation under the Employer’s policy regarding
short-term absences for medical reasons), payments for vacation or sick leave
accrued but not taken, financial planning assistance and final payments on
account of termination of employment (e.g., severance payments), (iii) all
noncash remuneration including income imputed from below-market loans and from
insurance coverages and premiums, (iv) employee discounts and other similar
amounts, (v) moving expenses (and any tax or “gross-up” payments on account of
moving expense reimbursements or payments), (vi) nonqualified deferred
compensation (when received), (vii) the value of all stock options and stock
appreciation rights (whether or not exercised) and other similar amounts,
(viii) change in control payments, (ix) commissions, and (x) bonus payments
other than those correctly classified as and attributable to an executive annual
incentive plan.     (c)   Code Limitations Not Applicable. Monthly Earnings
shall be determined without regard to any limitation imposed by the Code.

2.19. Normal Retirement Date — the first day of the month coincident with or
immediately following the Participant’s sixty-fifth (65th) birthday.

2.20. Other Benefit — a benefit payable under Article V of this Plan to a
Participant who is identified in Appendix A as a person who is entitled to an
Other Benefit.

2.21. Participant — any Employee of the Employer who becomes eligible to receive
a benefit under this Plan as provided in Article III hereof. A person who
becomes a Participant shall remain a Participant until he or she dies, ceases to
be eligible for a benefit under this Plan, is paid the entire benefit to which
he or she is entitled, or is removed from the Plan as provided in Section 3.03,
whichever happens first.

2.22. Plan — this nonqualified deferred compensation plan which from January 1,
1999 through December 31, 2001 shall be referred to as the “Firstar Corporation
Non-Qualified

-8-



--------------------------------------------------------------------------------



 



Retirement Plan”, and which after December 31, 2001 shall be referred to as the
“U.S. Bancorp Non-Qualified Retirement Plan”.

2.23. Plan Administrator — the Committee.

2.24. Qualified Plan — for the period commencing on January 1, 1999 and ending
on December 31, 2001, inclusive, the Firstar Employees’ Pension Plan, as
amended; on and after January 1, 2002, but only with respect to Participants who
are employed by the Employer on or after January 1, 2002, the U.S. Bancorp
Pension Plan.

2.25. Retired Participant — any Participant in the Plan whose employment with
the Employer has terminated and who is eligible to receive or is then receiving
Excess Benefits, Supplemental Benefits or Other Benefits.

2.26. Service — the Participant’s “Vesting Service” determined as provided under
the Qualified Plan. The Committee, in its sole discretion, may credit any or all
of a Participant’s prior service with another employer toward Service under this
Plan.

2.27. Supplemental Benefit — a benefit payable under Article VI of this Plan to
a Participant who has been specifically designated by the Committee to receive a
Supplemental Benefit. The special terms and conditions of the Supplemental
Benefit payable to each Participant who has been designated to receive a
Supplemental Benefit shall be set forth in the applicable Appendix B.

-9-



--------------------------------------------------------------------------------



 



ARTICLE III

PARTICIPATION IN THE PLAN

3.01. Eligibility.



  (a)   Excess Benefit. Eligibility for Excess Benefits under Article IV shall
be determined as follows:



  (1)   Prior to 2002. For the period commencing January 1, 1999 and ending
December 31, 2001 any participant in the Qualified Plan in salary grade 50 or
above (or the corresponding pay grade of any revised salary administration
program) shall be eligible for Excess Benefits if the benefits to which such
Employee is entitled from the Qualified Plan are less than they would have been
if (a) the limitations imposed by Code Section 401(a)(17) and/or 415 did not
apply, or (b) the Employee had not elected to defer receipt of a portion of his
pay under a deferred compensation plan or program of the Employer. The Committee
may extend eligibility for Excess Benefits to other Employees on an individual
basis.     (2)   After 2001. After December 31, 2001, a person shall be eligible
for Excess Benefits if such person (i) is a participant in the Qualified Plan,
(ii) would be entitled to a benefit greater than zero if Article IV applied, and
(iii) is a member of a select group of management or highly compensated
employees as that expression is used in ERISA. A person who satisfies (i) and
(ii) of the preceding sentence, but fails requirement (iii), shall be eligible
only for Excess Benefits based solely on the limitations imposed by Section 415
of the Code and only from the separable part of this Plan referred to as the
U.S. Bancorp 415 Excess Benefit Plan.     (3)   Former Employees.
Notwithstanding anything in (1) or (2) above to the contrary, no former employee
described in Section 1.06 of this Plan shall be entitled to any Excess Benefit
under this Plan. (This does not preclude such a former employee from receiving
an Other Benefit to which the former employee may be entitled under the terms of
Article V and Appendix A, even if that Other Benefit is substantially similar to
Excess Benefits that would have been provided under Article IV.)



  (b)   Supplemental Benefits. Eligibility for Supplemental Benefits under
Article VI shall be determined by the Committee in its sole discretion.

-10-



--------------------------------------------------------------------------------



 





      The Committee shall also determine, in its sole discretion, the amount of
any Participant’s Supplemental Benefit or the formula by which the Participant’s
Supplemental Benefit shall be determined. Such amount or formula, and any other
special terms and conditions applicable to a Participant in the Supplemental
Benefits portion of the Plan shall be set forth in the applicable Appendix B to
this Plan.     (c)   Other Benefits. Article V lists and describes certain other
plans, contracts or arrangements that have been incorporated into this Plan that
provide deferred compensation to specified Participants. Eligibility and
benefits under those plans, contracts and arrangements are determined in
accordance with the documents that governed them prior to their incorporation
into this Plan, subject to any modifications set forth in the applicable
Appendix A.     (d)   Disability and Death Benefits. Only persons who are
eligible to receive Supplemental Benefits shall be eligible for the Disability
Benefits under Article VII of this Plan. Only the Beneficiaries of Participants
who are Participants in either the Supplemental Benefits or the Excess Benefits
portion of this Plan shall be entitled to Death Benefits under Article VIII of
this Plan.     (e)   U.S. Bancorp 415 Excess Benefit Plan. Participants in the
separable part of this Plan referred to as the U.S. Bancorp 415 Excess Benefit
Plan are those Participants in this Plan whose Excess Benefits, as determined
under Section 4.01, derive solely from the limitations in the Qualified Plan
imposed under Section 415 of the Code (i.e., such Participants’ Excess Benefits
are determined under Section 4.01 without the application of Sections
4.01(a)(2),(3) and(4)).

3.02. Specific Exclusions. Notwithstanding anything apparently to the contrary
in this Plan or in any written communication, summary, resolution or document or
oral communication, no individual shall be a Participant in this Plan, develop
benefits under this Plan or be entitled to receive benefits under this Plan
(either for the individual or the individual’s survivors) other than benefits
under the separable part of this Plan known as the U.S. Bancorp 415 Excess
Benefit Plan, unless such individual is a member of a select group of management
or highly compensated employees (as that expression is used in ERISA). If a
court of competent jurisdiction, any representative of the U.S. Department of
Labor or any other governmental, regulatory or similar body makes any direct or
indirect, formal or informal, determination that an individual is not a member
of a select group of management or highly compensated employees (as that
expression is used in ERISA), such individual shall not be (and shall not have
ever been) a Participant in this Plan (other than the U.S. Bancorp 415 Excess
Benefit Plan portion of this Plan) at any time. If any person not so defined has
been erroneously treated as a Participant in this Plan, upon

-11-



--------------------------------------------------------------------------------



 



discovery of such error such person’s erroneous participation shall immediately
terminate ab initio and upon demand such person shall be obligated to reimburse
the Employer for all amounts erroneously paid to him or her. Further, if and to
the extent any court of competent jurisdiction or representative of the U.S.
Department of Labor or any other governmental, regulatory or similar body makes
any direct or indirect, formal or informal, determination that the U.S. Bancorp
415 Excess Benefit Plan is not a excess benefit plan, as defined in Section
3(36) of ERISA, then Participants in such Plan who are not members of a select
group of management or highly compensated employees (as that expression is used
in ERISA) shall not be (and shall not have ever been) Participants in that
portion of this Plan at any time. If any such person participating in the U.S.
Bancorp 415 Excess Benefit Plan has been erroneously treated as a Participant in
this Plan, upon discovery of such error such person’ s erroneous participation
shall immediately terminate ab initio and upon demand such person shall be
obligated to reimburse the Employer for all amounts erroneously paid to him or
her.

3.03. Forfeiture.



  (a)   Due to Competition. The Committee retains the right to remove a
Participant, a Retired Participant, or a Disabled Participant from participation
in the Plan, with the consequences described in subsection (b) below, if at any
time prior to the third anniversary of the date on which the person’s employment
with the Employer last terminated such person (i) engages in any manner in any
business which is competitive with the Employer; or (ii) becomes financially
interested in any such competitive business or service, directly or indirectly,
as an individual, partner, shareholder, director, officer, principal, agent,
employee, consultant or in any other relationship or capacity; provided that the
purchase of a publicly traded security in such business or service shall not in
itself be cause for removing a Participant, a Retired Participant, or a Disabled
Participant from participation in the Plan.     (b)   Effect of Removal. In the
event a person is removed from the Plan pursuant to Section 3.03(a) above, the
Employer shall thereafter have no liability to the person or to the person’s
Beneficiary for benefits under this Plan, other than (i) Excess Benefits and
(ii) any Other Benefits which by their terms cannot be subject to forfeiture.

-12-



--------------------------------------------------------------------------------



 



ARTICLE IV

EXCESS RETIREMENT BENEFITS

4.01. Calculation of Excess Benefit. A Participant’s Excess Benefit shall be the
excess of:



  (a)   The benefit that would have been payable to the Participant under the
Qualified Plan, commencing on the date as of which Excess Benefits are to
commence under this Plan, if such Qualified Plan benefit were paid in the same
form as the Excess Benefit and were determined:



  (1)   without regard to the benefit limitations under Section 415 of the Code;
    (2)   without regard to the compensation limitation of section 401(a)(17) of
the Code;     (3)   taking into account compensation voluntarily deferred under
a nonqualified deferred compensation plan maintained by the Employer; and    
(4)   taking into account any actual or deemed service or compensation, or any
other modification of the Participant’s benefits under this Plan that is
explicitly required by any employment, severance or other agreement applicable
to the Participant, or by any severance or other plan or program applicable to
the Participant, over



  (b)   the benefit that would have been payable to the Participant commencing
on the same date and in the same form from the Qualified Plan.

The Excess Benefit described in this Section 4.01 shall be calculated as if the
Participant had not received any previous distributions from the Qualified Plan
and as if the Qualified Plan permitted distribution of the Participant’s entire
Qualified Plan benefit to commence on the date as of which Excess Benefits are
to commence. If distribution of the Excess Benefit is to commence in the form of
an annuity prior to the date on which a portion of the Participant’s Qualified
Plan benefit would first become payable under the Qualified Plan, and as a
result the Qualified Plan does not provide an early reduction factor for payment
of that portion of the Qualified Plan benefit at that time, the benefit payable
at the earliest date as of which that portion would first become payable under
the Qualified Plan will be further reduced to an amount payable on the date as
of which payment of the Excess Benefit will commence using the general interest
and mortality assumptions under the Qualified Plan. (If distribution of the
Excess Benefit is to be made in the form of a single lump sum cash payment, the
benefit shall be calculated using the factors described in Section 2.01(a) of
this Plan.)

-13-



--------------------------------------------------------------------------------



 



4.02. Normal Form of Benefit – When Payable. The normal form of payment for
Excess Benefits payable to a Participant who is not married on the date as of
which Excess Benefits commence will be a level annuity payable monthly to and
for the lifetime of the Participant. The normal form of payment for Excess
Benefits payable to a Participant who is married on the date as of which Excess
Benefits commence will be a 50% joint and survivor annuity with the
Participant’s spouse on the commencement date as the joint annuitant. The first
payment to the Participant shall be due within thirty days after the earliest
date on which the Participant could begin receiving any benefits under the
Qualified Plan on account of retirement or other termination of employment. The
last payment to the Participant shall be due on the first day of the calendar
month in which the Participant’s death occurs. The first payment to a
Participant’s spouse as joint annuitant shall be due on the first day of the
calendar month next following the calendar month in which the Participant’s
death occurs. The last payment to the Participant’s spouse as joint annuitant
shall be due on the first day of the calendar month in which the spouse’s death
occurs. Except for the limited purpose of determining the date when benefit
payments under this Plan normally commence, the rules governing the payment of
benefits under the Qualified Plan, and any elections and optional forms of
payment in effect under the Qualified Plan, shall be given no effect under this
Plan in determining the time or form in which Excess Benefits are paid.

4.03. Optional Payment Forms. In lieu of payment in the normal form described in
Section 4.02 above, a Participant may elect to receive his or her Excess Benefit
in any of the following forms:



  (a)   single life annuity;     (b)   single life annuity with 5, 10, 15 or
20 year period certain;     (c)   50%, 75% or 100% joint and survivor annuity;  
  (d)   Estate Protection Survivor Annuity (as described in Section 6.1(d) of
the Qualified Plan); or     (e)   Estate Protection Single Life Annuity (as
described in Section 6.1(e) of the Qualified Plan).

Payment in any of the foregoing forms shall be in an amount that is Actuarially
Equal to the Excess Benefit payable in the applicable normal form described in
Section 4.02.

In addition to the foregoing forms, a Participant may also elect to receive his
or her Excess Benefit in the form of a single lump sum cash payment; provided,
however, that the single lump sum cash payment option shall not be available for
distributions to any Participant whose termination of employment occurs prior to
2003 and whose Qualified Plan benefit prior to 2002 did not offer the option to
receive payment of the entire Qualified Plan benefit in a single lump

-14-



--------------------------------------------------------------------------------



 



sum cash payment without regard to the amount payable. Payment in the form of a
single lump sum cash payment shall be in an amount that is Actuarially Equal to
the Excess Benefit payable in the applicable normal form described in
Section 4.02; provided, however, that such Excess Benefit shall be calculated
using the benefits that would have been payable to the Participant commencing on
the Participant’s Normal Retirement Date (or at the time of the Participant’s
actual termination of employment, if later), rather than using the benefits that
would have been payable to the Participant commencing on the date as of which
Excess Benefits are to commence under this Plan.

An election of an optional payment form permitted under this Section 4.03 must
be made by the Participant in writing on an election form approved by the
Committee and filed with the Committee or its designated agent for this purpose
not less than twelve full months prior to the Participant’s termination of
employment. A Participant may change his or her election at any time by filing
another election form; provided, however, that any election form that does not
satisfy the advance filing requirements of the preceding sentence shall be void
and shall be disregarded. An election form shall not be considered filed until
the completed form is actually received by the Committee or its designated
agent.

No optional payment election form filed by a married participant shall be
effective unless it includes the written consent of the Participant’s spouse and
such spousal consent has been witnessed by a notary public. The consent of the
spouse shall be irrevocable. If the last optional payment election form filed by
a Participant at least twelve full months prior to the Participant’s termination
of employment required spousal consent because the Participant was married at
the time that election was filed and either (a) the Participant is married to a
different spouse on the date the Participant’s benefit commences, or (b) the
consenting spouse was named as a joint annuitant on such last optional payment
election form and the consenting spouse dies before the date the Participant’s
benefit commences, then (in either case) the Participant’s optional payment
election shall be void and have no effect, and the Participant’s benefit shall
be paid in the applicable normal form described in Section 4.02.

If a Participant elects an optional payment election form that requires the
designation of a joint annuitant and such joint annuitant dies prior to the date
the Participant’s benefit commences, the Participant’s optional payment election
shall be void and the Participant’s benefit shall be paid in the applicable
normal form described in Section 4.02.

Payment in any optional form pursuant to this Section 4.03 shall commence at the
same time as the Participant’s benefit would have commenced if it had been paid
in the normal form of payment unless the Participant specifies a later date in
his or her last effective optional payment election form.

Notwithstanding anything in this Article IV to the contrary: (i) if as of
December 31, 2001, the Participant was a participant in the U.S. Bancorp Defined
Benefit Excess Plan and the Participant’s termination of employment occurs prior
to April 1, 2004, the normal form of

-15-



--------------------------------------------------------------------------------



 



payment for that Participant shall be a single lump sum cash payment and not the
otherwise applicable normal form described in Section 4.02; (ii) if a
Participant’s termination of employment occurs prior to April 1, 2004, the
Committee in its sole discretion may require that the Participant accept payment
in a form of payment described in this Section 4.03 and selected by the
Committee, regardless of any optional payment election filed by the Participant;
(iii) the Committee in its sole discretion may elect to pay any or all of the
amounts due to a joint annuitant in the form of an Actuarially Equal single lump
sum; and (iv) if the Company reasonably concludes that the size of a single lump
sum cash payment would (taking into account any other payments due to the
Participant) adversely affect the financial statements of the Company, then the
Participant shall be paid instead in a series of at least three and not more
than five annual installments, commencing on the date as of which the single
lump sum cash payment would have been paid. The first such installment shall be
in an amount equal to the maximum amount that the Company reasonably concludes
can be paid without triggering the adverse financial statement impact, and each
remaining installment shall equal the sum of (x) interest from the date of the
most recent previous payment on the unpaid balance of the original amount that
would (but for the adverse financial statement impact) have been paid in a
single lump sum, and (y) the maximum amount of such unpaid balance that can be
paid without causing the combined amount (x plus y) to trigger an adverse
financial statement impact; provided, however, that if the foregoing method of
calculating the installment amounts would result in the payment of only two
installments, the amounts payable in each installment shall be adjusted so that
payment of the entire amount that would otherwise have been paid in a single
lump sum payment, plus interest thereon, shall be made in three substantially
equal installments; and provided further, that if a fifth installment is
required, it shall include the entire unpaid balance, without regard to whether
that amount will trigger an adverse financial statement impact. In the event
installment payments are made pursuant to the preceding sentence, the rate at
which interest shall accrue on the unpaid balance of the original amount that
would (but for the adverse financial statement impact) have been paid in a
single lump sum shall be the same as the rate of interest used to determine the
original Actuarially Equal single lump sum payment amount.

4.04 Small Amounts. Notwithstanding any other provision of this Article IV, if
on the date of his or her termination of employment the Actuarially Equal single
lump value of a Participant’s Excess Benefit is $10,000.00 or less, the
Participant’s Excess Benefit shall be paid in a single lump sum payment as soon
as administratively feasible after the Participant’s termination of employment.

4.05. Accelerated Distributions.



  (a)   Following Termination of Employment. Subject to the penalties under
Section 4.05(b), at any time following the Participant’s termination of
employment, the Participant or the Beneficiary of a deceased Participant may
elect to receive an accelerated distribution of his accrued Excess Benefit (or
if benefit payments have already commenced, the Actuarially Equal single lump
sum present value of the Participant’s remaining

-16-



--------------------------------------------------------------------------------



 





      benefit) in a lump sum payment, payable sixty (60) days after giving
written notice of the election on a form furnished by and filed with the
Committee.     (b)   Forfeitures. Any lump sum payment under this Section 4.05
shall be reduced by a penalty equal to ten percent (10%) of such payment which
shall be forfeited to the Company. Notwithstanding any other provisions of this
Plan, no penalty shall apply if the Committee determines, based on the advice of
counsel or a final determination by the Internal Revenue Service or any court of
competent jurisdiction, that by reason of the elective provisions of this
Section 4.05, any Participant or Beneficiary has recognized or will recognize
gross income for federal income tax purposes under this Plan in advance of
payment to him or her of the Excess Benefit. The Committee may also reduce or
eliminate the penalty if it determines that this action will not cause any
Participant or Beneficiary to recognize gross income for federal income tax
purposes under this Plan in advance of payment of the Excess Benefit.

4.06. Termination for Cause. Notwithstanding any provision in this Plan to the
contrary, no Excess Benefit under this Article IV shall be paid to an employee
who is terminated for cause. For purposes of this provision, “for cause” shall
be defined as conviction for the commission of a felony or removal from office
by order of the Comptroller of the Currency, Federal Reserve Board, or other
appropriate agency.

-17-



--------------------------------------------------------------------------------



 



ARTICLE V

OTHER BENEFITS

5.01. Firstar Corporation Supplemental Retirement Plan. The Firstar Corporation
Supplemental Retirement Plan as in effect immediately prior to November 20,
1998, the terms of which are incorporated herein by this reference, shall be
continued as a part of this Plan solely for the benefit of the individuals
identified in Appendix A-1, and any other participants in such Plan who
terminated employment before November 20, 1999 with a right to receive benefits
under such Plan.

5.02. U.S. Bancorp Nonqualified Supplemental Executive Retirement Plan. The U.S.
Bancorp Nonqualified Supplemental Executive Retirement Plan as in effect on
September 30, 2001, the terms of which are incorporated herein by this
reference, shall be continued as a part of this Plan solely for the benefit of
the individuals identified in Appendices A-2 and A-3, and any other participants
in such Plan who terminated employment before September 30, 2001, with a right
to receive benefits under such Plan. With respect to any individual identified
in Appendix A-2, the amount of the individual’s benefit shall be the benefit the
individual had earned as of September 30, 2001, but calculated taking into
account service through December 31, 2001, as explained more fully in
Appendix A-2. With respect to the individuals listed in Appendix A-3, the amount
of the individual’s benefit shall be determined at the time of the individual’s
termination of employment. For purposes of calculating the benefit payable to
one of the individuals listed on Appendix A-3, the special rules set forth in
Appendix A-3 shall apply, notwithstanding anything in the U.S. Bancorp
Nonqualified Supplemental Executive Retirement Plan document as in effect on
September 30, 2001 to the contrary.

5.03. Firstar Benefits Equalization Plan. The Firstar Corporation Pension
Benefits Equalization Plan as in effect immediately prior to November 20, 1998,
the terms of which are incorporated herein by this reference, shall be continued
as a part of this Plan solely for the benefit of the individuals identified in
Appendix A-4, and any other participants in such Plan who terminated employment
before November 20, 1999 with a right to receive benefits under such Plan.

5.04. Other Plans. The benefits earned by participants in several non-qualified
supplemental retirement plans or arrangements established and maintained by
Firstar Corporation, Star Bank Corp., Mercantile Bancorp, and/or entities
acquired by such organizations have been consolidated under this Plan. The
following is a list of such plans and arrangements, the terms of which are
incorporated by reference into this Plan, subject to any modifications set forth
in the applicable Appendix A. The participants who are or may become entitled to
benefits under each such plan or arrangement are listed in the indicated
Appendix:

-18-



--------------------------------------------------------------------------------



 

      Name of Plan   Appendix

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Firstar Financial Corp. Supplemental Retirement Plan   A-5       American Bank
Supplemental Pension and Executive Deferred Corporation Plans   A-6       Banks
of Iowa Supplemental Pension Agreements   A-7       Firstar Special Supplemental
Pension Agreements   A-8       Minnesota Special Supplemental Pension
Arrangements   A-9       Mercantile Bancorporation Inc. Supplemental Retirement
Plan   A-10

5.05. Form of Payment. Other Benefits which are payable pursuant to the various
plans, contracts or arrangements set forth in this Article V and related
Appendices shall be paid in the form or forms of payment authorized under such
plan, contract or arrangement.

-19-



--------------------------------------------------------------------------------



 



ARTICLE VI

SUPPLEMENTAL RETIREMENT BENEFITS

6.01. Participation Limited. This Article VI and the benefits hereunder apply
only to those individuals who have been designated by the Committee as eligible
to receive a Supplemental Benefit and who are listed on an Appendix B.

6.02. Normal Retirement. A Participant who is entitled to a Supplemental Benefit
whose employment terminates on or after his or her Normal Retirement Date shall
be entitled to a benefit commencing at the Participant’s Normal Retirement Date
(or, if later, upon the Participant’s termination of employment) in the normal
form of payment specified in the applicable Appendix B, in an amount calculated
as follows:



  (a)   First, the formula specified in the applicable Appendix B shall be
applied to the Participant’s Final Average Monthly Earnings and Credited
Service, subject to any special terms, conditions or modifications (other than
the reductions referred to in (b) below) specified in the applicable Appendix B.
    (b)   Second, the amount determined in (a) above shall be reduced by all of
the following (each of which shall be considered an “offsetting benefit”):
(i) any benefits paid or payable to the Participant from the Qualified Plan,
(ii) any Excess Benefits paid or payable to the Participant from this Plan,
(iii) any other retirement benefits (qualified or not) paid or payable by the
Employer (or any related employer) to the Participant, and (iv) if so specified
in the applicable Appendix B, any benefits paid or payable to the Participant
under a plan of, or pursuant to an agreement with, a prior employer of the
Participant. If payment of an offsetting benefit has not commenced on or before
the date as of which the Participant’s Supplemental Benefit commences, the
reduction attributable to such offsetting benefit shall be Actuarially Equal to
the offsetting benefit payable (but not actually commenced) on the date the
Participant’s Supplemental Benefit commences or, if the offsetting benefit could
not by its terms actually be commenced until a later date, the offsetting
benefit payable on the earliest permitted commencement date. If payment of an
offsetting benefit has commenced on or before the date as of which the
Supplemental Benefit commences, the reduction attributable to such offsetting
benefit shall be Actuarially Equal to the offsetting benefit that actually
commenced.

-20-



--------------------------------------------------------------------------------



 



The excess, if any, of (a) over (b) shall be the Participant’s Supplemental
Benefit at or after Normal Retirement (or at termination of employment, if
later).

6.03. Early Retirement. A Participant who is entitled to a Supplemental Benefit
whose employment terminates on or after his or her Early Retirement Date and
before his or her Normal Retirement Date shall be entitled to a benefit
commencing as soon as administratively feasible after the Participant’s
termination of employment in the normal form of payment specified in the
applicable Appendix B, in an amount calculated as follows:



  (a)   First, the amount determined in Section 6.01(a) is calculated based on
the formula and reductions (including reductions for early commencement)
specified in the applicable Appendix B.     (b)   Second, the amount determined
in (a) above shall be reduced by all of the following (each of which shall be
considered an “offsetting benefit”): (i) any benefits paid or payable to the
Participant from the Qualified Plan, (ii) any Excess Benefits paid or payable
from this Plan to the Participant, (iii) any other retirement benefits
(qualified or not) paid or payable by the Employer (or any related employer) to
the Participant, and (iv) if so specified in Appendix B, any benefits paid or
payable under a plan of a prior employer of the Participant. If payment of an
offsetting benefit has not commenced on or before the date as of which the
Participant’s Supplemental Benefit commences, the reduction attributable to such
offsetting benefit shall be Actuarially Equal to the offsetting benefit payable
(but not actually commenced) on the date the Participant’s Supplemental Benefit
commences or, if the offsetting benefit could not by its terms actually be
commenced until a later date, the offsetting benefit payable on the earliest
permitted commencement date. If payment of an offsetting benefit has commenced
on or before the date as of which the Supplemental Benefit commences, the
reduction attributable to such offsetting benefit shall be Actuarially Equal to
the offsetting benefit that actually commenced.

The excess, if any, of (a) over (b) shall be the Participant’s Supplemental
Benefit at Early Retirement.

6.04. Vested Termination Benefits. A Participant who is entitled to a
Supplemental Benefit whose employment terminates before his or her Early
Retirement Date shall be entitled to a benefit, commencing as soon as
administratively feasible after the Participant’s termination of employment, in
the normal form of payment specified in the applicable Appendix B, in an amount
calculated as follows:

-21-



--------------------------------------------------------------------------------



 





  (a)   First, the amount determined in Section 6.01(a) is calculated based on
the formula and reductions (including reductions for early commencement and
reductions attributable to vesting restrictions) specified in the applicable
Appendix B.     (b)   Second, the amount determined in (a) above shall be
reduced by all of the following (each of which shall be considered an
“offsetting benefit”): (i) any benefits paid or payable to the Participant from
the Qualified Plan, (ii) any Excess Benefits paid or payable from this Plan to
the Participant, (iii) any other retirement benefits (qualified or not) paid or
payable by the Employer (or any related employer) to the Participant, and
(iv) if so specified in Appendix A, any benefits paid or payable under a plan of
a prior employer of the Participant. If payment of an offsetting benefit has not
commenced on or before the date as of which the Supplemental Benefit commences,
the reduction attributable to such offsetting benefit shall be Actuarially Equal
to the offsetting benefit payable (but not actually commenced) on the date the
Participant’s Supplemental Benefit commences or, if the offsetting benefit could
not by its terms actually be commenced until a later date, the offsetting
benefit payable on the earliest permitted commencement date. If payment of an
offsetting benefit has commenced on or before the date as of which the
Supplemental Benefit commences, the reduction attributable to such offsetting
benefit shall be Actuarially Equal to the offsetting benefit that actually
commenced.

The excess, if any, of (a) over (b) shall be the Participant’s Supplemental
Benefit at Vested Termination.

6.05. Documentation and Assumptions. Notwithstanding anything in this Article VI
to the contrary:



  (a)   No Supplemental Benefits shall be due to a Participant until after the
Participant has provided the Plan Administrator with such documentation of any
benefits payable under the plan of a prior employer of the Participant as the
Plan Administrator reasonably determines is necessary to calculate any
applicable offset based on such benefits.     (b)   The Plan Administrator may
use whatever assumptions or methods it deems reasonable to determine the
appropriate prior employer benefit or other benefit that is to be offset against
the benefits provided by this Plan and to convert that offsetting benefit to a
comparable form when calculating a Participant’s Supplemental Benefit.

-22-



--------------------------------------------------------------------------------



 





  (c)   A Participant who is Disabled and who is entitled to receive a
Disability Benefit as provided in Article VII shall not be treated for purposes
of this Article VI as having terminated his or her employment prior to the date
on which such Disability Benefit ceases. If a Participant’s Disability Benefit
ceases due to the Participant’s death or attainment of his or her Normal
Retirement Date, the Participant shall be treated as having terminated
employment on the date the Disability Benefit ends. If the Participant’s
Disability Benefit ceases because the Participant ceased to be Disabled, the
Participant shall be treated as terminated on the date the Disability Benefit
ends only if the Participant fails to return immediately to active employment.  
  (d)   As applied to any particular Participant, the terms and conditions of
this Article VI, including the foregoing subsections of this Section 6.05, shall
be subject to any modifications or limitations set forth in the Appendix B for
that Participant.

6.06. Optional Payment Forms. In lieu of payment in the normal form described in
the applicable Appendix B, a Participant may elect to receive his or her
Supplemental Benefit in any of the optional forms of payment described in
Section 4.03 of this Plan (subject to any limitations on their availability set
forth therein), by making an election in writing on an election form approved by
the Committee and filed with the Committee or its designated agent for this
purpose not less than twelve full months prior to the Participant’s termination
of employment. A Participant may change his or her election at any time by
filing another election form; provided, however, that any election form that
does not satisfy the advance filing requirements of the preceding sentence shall
be void and shall be disregarded. An election form shall not be considered filed
until the completed form is actually received by the Committee or its designated
agent.

No optional payment election form filed by a married participant shall be
effective unless it includes the written consent of the Participant’s spouse and
such spousal consent has been witnessed by a notary public. The consent of the
spouse shall be irrevocable. If the last optional payment election form filed by
a Participant at least twelve full months prior to the Participant’s termination
of employment required spousal consent because the Participant was married at
the time that election was filed and either (a) the Participant is married to a
different spouse on the date the Participant’s benefit commences, or (b) the
consenting spouse was named as a joint annuitant on such last optional payment
election form and the consenting spouse dies before the date the Participant’s
benefit commences, then (in either case) the Participant’s optional payment
election shall be void and have no effect, and the Participant’s benefit shall
be paid in the normal form described in the applicable Appendix B.

If a Participant elects an optional payment election form that requires the
designation of a joint annuitant and such joint annuitant dies prior to the date
the Participant’s benefit commences, the Participant’s optional payment election
shall be void and the Participant’s benefit shall be paid in the normal form
described in the applicable Appendix B.

-23-



--------------------------------------------------------------------------------



 



Payment in any available optional form other than a single lump sum cash payment
shall be in an amount that is Actuarially Equal to the Supplemental Benefit
payable in the normal form of payment specified in the applicable Appendix B.
Payment in the form of a single lump sum cash payment shall be in an amount that
is Actuarially Equal to the Supplemental Benefit payable in the normal form of
payment specified in the applicable Appendix B; provided, however, that if the
Participant’s Supplemental Benefit was subject to an early retirement reduction,
such reduced Supplemental Benefit shall be converted to a benefit as of the
earliest time the Participant could have received an unreduced benefit by
dividing the reduced Supplemental Benefit by the early reduction factor
specified in the applicable Appendix B, and the Participant’s single lump sum
shall be calculated based on that converted amount.

Payment in any optional form timely elected pursuant to this Section 6.06 shall
commence at the same time as the Participant’s benefit would have commenced if
it had been paid in the normal form of payment unless the Participant specifies
a later date in his or her last effective optional payment election form.

Election of an optional form of payment with respect to a Participant’s
Supplemental Benefit shall not affect payment of the Participant’s Excess
Benefit, and election of an optional form of payment with respect to a
Participant’s Excess Benefit shall not affect payment of the Participant’s
Supplemental Benefit, unless the Participant’s last effective optional payment
election form expressly provides that it applies to both benefits.

Notwithstanding anything in this Article VI to the contrary: (i) if a
Participant’s termination of employment occurs prior to April 1, 2004, the
Committee in its sole discretion may require that the Participant accept payment
of his or her Supplemental Benefit in the form of a single lump sum cash
payment, regardless of any optional payment election filed by the Participant
and regardless of the manner in which any other benefits under this Plan are
actually paid to the Participant; (ii) the Committee in its sole discretion may
elect to pay any or all of the amounts due to a joint annuitant in the form of
an Actuarially Equal single lump sum; and (iii) if the Committee exercises its
discretion to require payment in the form of a single lump sum cash payment or a
Participant timely elects a single lump sum cash payment, and the Company
reasonably concludes that the size of such payment would (taking into account
any other payments due to the Participant) adversely affect the financial
statements of the Company, then the Participant shall be paid instead in a
series of at least three and not more than five annual installments, commencing
on the date as of which the single lump sum cash payment would have been paid.
The first such installment shall be in an amount equal to the maximum amount
that the Company reasonably concludes can be paid without triggering the adverse
financial statement impact, and each remaining installment shall equal the sum
of (x) interest from the date of the most recent previous payment on the unpaid
balance of the original amount that would (but for the adverse financial
statement impact) have been paid in a single lump sum, and (y) the

-24-



--------------------------------------------------------------------------------



 



maximum amount of such unpaid balance that can be paid without causing the
combined amount (x plus y) to trigger an adverse financial statement impact;
provided, however, that if the foregoing method of calculating the installment
amounts would result in the payment of only two installments, the amounts
payable in each installment shall be adjusted so that payment of the entire
amount that would otherwise have been paid in a single lump sum payment, plus
interest thereon, shall be made in three substantially equal installments; and
provided further, that if a fifth installment is required, it shall include the
entire unpaid balance, without regard to whether that amount will trigger an
adverse financial statement impact. In the event installment payments are made
pursuant to the preceding sentence, the rate at which interest shall accrue on
the unpaid balance of the original amount that would (but for the adverse
financial statement impact) have been paid in a single lump sum shall be the
same as the rate of interest used to determine the original Actuarially Equal
single lump sum payment amount.

-25-



--------------------------------------------------------------------------------



 



ARTICLE VII

DISABILITY BENEFITS

7.01. Eligibility, Commencement. Except as otherwise provided in the applicable
Appendix B, if a Participant who is eligible for Supplemental Benefits or named
in Appendix A-3 is determined to be Disabled prior to termination of his or her
employment with the Employer, the Participant shall be entitled to receive a
Disability Benefit as provided in this Article VII. Such benefit shall commence
on the Participant’s Disability Commencement Date and shall continue until the
Participant dies, ceases to have a Disability, or attains his or her Normal
Retirement Date, whichever happens first.

7.02. Amount. The benefit payable to the Disabled Participant shall be sixty
percent (60%) of his or her current Monthly Earnings reduced by any benefits
payable to such Participant from the Qualified Plan, Social Security, Workers’
Compensation or any long-term disability plan sponsored by the Employer. The
amount by which each monthly Disability Benefit payment shall be reduced on
account of benefits payable under the Qualified Plan shall be the monthly
benefit payable under the Qualified Plan to the Disabled Participant in the
single life annuity form, whether or not the Participant’s Qualified Plan
benefit is actually paid in that form.

7.03. Cessation of Disability. If the Disabled Participant ceases to be Disabled
prior to his Normal Retirement Date, Disability Benefits hereunder shall cease.
Upon subsequent termination of the Disabled Participant’s employment with the
Employer, the Disabled Participant’s Excess and Supplemental Benefits shall be
calculated including service credit for the period of Disability.

7.04. Normal Retirement. If the Disabled Participant’s Disability continues
until his or her Normal Retirement Date, Disability benefits hereunder shall
cease and the Participant shall be treated as having terminated employment with
the Employer at his or her Normal Retirement Date. The Disabled Participant’s
Excess or Supplemental Benefit at Normal Retirement Date shall be calculated by
assuming that his or her “Benefit Service” (as defined in the Qualified Plan)
and Monthly Earnings continued uninterrupted from his or her date of Disability
until his or her Normal Retirement Date.

-26-



--------------------------------------------------------------------------------



 



ARTICLE VIII

DEATH BENEFITS

8.01. Death Before Benefit Commencement.



  (a)   Supplemental Benefits. Upon the death of a Participant who died:



  (i)   before his or her Supplemental Benefit commenced; and     (ii)   after
becoming at least partially vested in his or her Supplemental Benefit;



      the vested portion of the Participant’s Supplemental Benefit shall be
payable to the Participant’s Beneficiary. If, at the time of the Participant’s
death, payment of the Supplemental Benefit to the Participant was due or pending
but had not yet actually commenced, such payment shall not be made and
commencement of the Participant’s Supplemental Benefit shall be deemed to have
not occurred. The survivor benefit payable under this subsection (a) shall be
subject to any modifications specified in the applicable Appendix B.     (b)  
Excess Benefits. Upon the death of a Participant who died before his or her
Excess Benefit commenced, the Participant’s Excess Benefit shall be payable to
the Participant’s Beneficiary. If, at the time of the Participant’s death,
payment of the Excess Benefit to the Participant was due or pending but had not
yet actually commenced, such payment shall not be made and commencement of the
Participant’s Excess Benefit shall be deemed to have not occurred.     (c)  
Form of Benefit – When Payable. Any survivor benefit payable under subsections
(a) or (b) of this Section 8.01 to a Beneficiary other than the Participant’s
surviving spouse shall be paid in the form of a single lump sum payment equal to
that portion of the Actuarially Equal present value of the applicable benefit
(Supplemental Benefit or Excess Benefit) at the time of the Participant’s death
that the Beneficiary was designated to receive.         Any survivor benefit
payable under subsections (a) or (b) of Section 8.01 to the Participant’s
surviving spouse shall consist of the monthly survivor annuity described in
subsection (d) of this Section 8.01 and a single lump sum payment equal to the
excess of the Actuarially Equal present value of the portion of the survivor
benefit at the time of the Participant’s death that

-27-



--------------------------------------------------------------------------------



 





      the surviving spouse was designated to receive over the Actuarially Equal
present value at the time of the Participant’s death of the monthly survivor
annuity described in subsection (d) of this Section 8.01; provided, however,
that if the portion of the survivor benefit at the time of the Participant’s
death that is payable to the Participant’s surviving spouse is less than the
value of the monthly survivor annuity described in subsection (d) below, then
the surviving spouse shall be paid only a pro rata portion of such monthly
survivor annuity and no lump sum payment.         Any lump sum payment due to a
Beneficiary shall be paid as soon as administratively feasible after the
Employer is provided evidence of the Participant’s death. The first payment of a
surviving spouse’s monthly survivor annuity described in subsection (d) below
shall be due after the death of the Participant on the first day of the calendar
month after the calendar month in which the Participant died or, if later, the
first day of the calendar month in which the Participant’s “Earliest
Commencement Date” (as defined in the Qualified Plan) would have occurred. The
last payment of this survivor annuity shall be due to the surviving spouse on
the first day of the calendar month in which the surviving spouse dies. No
election, rescission or other action taken by the Participant under Section 4.03
(optional forms for Excess Benefits) or Section 6.06 (optional forms for
Supplemental Benefits) shall be effective to modify the survivor annuity
hereinbefore described. No other death benefit shall be payable with respect to
a Participant who dies under these circumstances.     (d)   Spouse’s Annuity.
The amount of any survivor benefit payable under subsections (a) or (b) of this
Section 8.01 that is payable in the form of a monthly survivor annuity to the
Participant’s spouse shall be:



  (i)   if the Participant dies before the Participant’s termination of
employment, the amount which the surviving spouse would have received if the
Participant had a termination of employment on the date of the Participant’s
death for reasons other than the Participant’s death and had lived to and had
elected to commence receipt of the applicable benefit (Supplemental Benefit or
Excess Benefit) on the date as of which the surviving spouse’s monthly survivor
annuity is to commence and had elected to receive the applicable benefit in the
form of a 50% joint and survivor annuity form and had immediately died, or    
(ii)   if the Participant dies after the Participant’s termination of
employment, the amount which the surviving spouse would have received if the
Participant had lived to and had elected to

-28-



--------------------------------------------------------------------------------



 





      commence receipt of the applicable benefit (Supplemental Benefit or Excess
Benefit) on the date as of which the surviving spouse’s monthly survivor annuity
is to commence and had elected to receive the applicable benefit in the 50%
joint and survivor annuity form and had immediately died.

8.02. Death After Benefit Commencement. Any benefits payable after the death of
a Retired Participant with respect to a benefit under this Plan that commenced
to a Retired Participant prior to the Retired Participant’s death shall be
determined in accordance with the payment form applicable to that benefit.

8.03. Designation of Beneficiaries.



  (a)   Right to Designate. Each Participant may designate, upon forms to be
furnished by and filed with the Committee, one or more primary Beneficiaries or
alternate Beneficiaries to receive all or a specified part of the Death Benefits
payable pursuant to this Article VIII. Such Participant may change or revoke any
such designation from time to time before commencement of payment of the
Participant’s Excess and/or Supplemental Benefits without notice to or consent
from any Beneficiary or spouse. No such designation, change or revocation shall
be effective unless executed by the Participant eligible to make such
designation and received by the Committee during such employee’s lifetime and
prior to commencement of payment of such benefits. Any payments made by the
Employer to a Beneficiary in good faith and under the terms of the Plan shall
fully discharge the Employer from all further obligations with respect to such
payments.     (b)   Spousal Consent. Notwithstanding the foregoing, a
designation will not be valid for the purpose of paying benefits from the Plan
to anyone other than a surviving spouse of the Participant (if there is a
surviving spouse) unless that surviving spouse consents in writing to the
designation of another person as Beneficiary. To be valid, the consent of such
spouse must be in writing, must acknowledge the effect of the designation of the
Beneficiary and must be witnessed by a notary public. The consent of the spouse
must be to the designation of a specific named Beneficiary which may not be
changed without further spousal consent, or alternatively, the consent of the
spouse must expressly permit the Participant to make and to change the
designation of Beneficiaries without any requirement of further spousal consent.
The consent of the surviving spouse need not be given at the time the
designation is made. The consent of the surviving spouse need not be given
before the death of the Participant. The consent of the surviving spouse will be
required, however, before benefits can be paid to

-29-



--------------------------------------------------------------------------------



 





      any person other than the surviving spouse. The consent of a spouse shall
be irrevocable and shall be effective only with respect to that spouse.     (c)
  Failure of Designation. If a Participant:



  (1)   fails to designate a Beneficiary,     (2)   designates a Beneficiary and
thereafter revokes such designation without naming another Beneficiary, or    
(3)   designates one or more Beneficiaries and all such Beneficiaries so
designated fail to survive the Participant,



      such Participant’s Death Benefit, or the part thereof as to which such
Participant’s designation fails, as the case may be, shall be payable to the
Participant’s surviving spouse, or if there is no surviving spouse, then in
equal proportions to the Participant’s surviving children. If the Participant is
not survived by a spouse or children, then such amounts will be paid to the
estate of the Participant.     (d)   Definitions. When used herein and, unless
the Participant has otherwise specified in the Participant’s Beneficiary
designation, when used in a Beneficiary designation, “issue” means all persons
who are lineal descendants of the person whose issue are referred to, including
legally adopted descendants and their descendants but not including illegitimate
descendants and their descendants; “child” means an issue of the first
generation; “per stirpes” means in equal shares among living children of the
person whose issue are referred to and the issue (taken collectively) of each
deceased child of such person, with such issue taking by right of representation
of such deceased child; and “survive” and “surviving” mean living after the
death of the Participant.     (e)   Special Rules. Unless the Participant has
otherwise specified in the Participant’s Beneficiary designation, the following
rules shall apply:



  (1)   If there is not sufficient evidence that a Beneficiary was living at the
time of the death of the Participant, it shall be deemed that the Beneficiary
was not living at the time of the death of the Participant.     (2)   The
automatic Beneficiaries specified in Section 8.03(c) and the Beneficiaries
designated by the Participant shall become fixed at the time of the
Participant’s death so that, if a Beneficiary survives the Participant but dies
before the receipt of all payments due such

-30-



--------------------------------------------------------------------------------



 





      Beneficiary hereunder, such remaining payments shall be payable to the
representative of such Beneficiary’s estate.     (3)   If the Participant
designates as a Beneficiary the person who is the Participant’s spouse on the
date of the designation, either by name or by relationship, or both, the
dissolution, annulment or other legal termination of the marriage between the
Participant and such person shall automatically revoke such designation. (The
foregoing shall not prevent the Participant from designating a former spouse as
a Beneficiary on a form executed by the Participant and received by the
Committee after the date of the legal termination of the marriage between the
Participant and such former spouse, and during the Participant’s lifetime.)    
(4)   Any designation of a nonspouse Beneficiary by name that is accompanied by
a description of relationship to the Participant shall be given effect without
regard to whether the relationship to the Participant exists either then or at
the Participant’s death.     (5)   Any designation of a Beneficiary only by
statement of relationship to the Participant shall be effective only to
designate the person or persons standing in such relationship to the Participant
at the Participant’s death.



      A Beneficiary designation is permanently void if it either is executed or
is filed by a Participant who, at the time of such execution or filing, is then
a minor under the law of the state of the Participant’s legal residence. The
Committee shall be the sole judge of the content, interpretation and validity of
a purported Beneficiary designation.     (f)   No Spousal Rights. Except as
otherwise provided in subsection (b) above, no spouse or surviving spouse of a
Participant and no person designated to be a Beneficiary shall have any rights
or interest in the benefits accumulated under this Plan.

-31-



--------------------------------------------------------------------------------



 



ARTICLE IX

FUNDING

9.01. Unfunded Plan. The obligation of the Employer to make payments under this
Plan constitutes only the unsecured promise of the Employer to make such
payments. The Participant shall have no lien, prior claim or other security
interest in any property of the Employer. If a fund is established by the
Employer in connection with this Plan, the property therein shall remain subject
to the claims of the creditors of the Employer in the event the Employer is
(i) is unable to pay its debts as they become due, or (ii) is subject to a
pending proceeding as a debtor under the United States Bankruptcy Code, or
(iii) is determined to be insolvent by a federal or state regulatory agency
having the authority to do so.

9.02. Insurance. If the Employer elects to finance all or a portion of its costs
in connection with this Plan through the purchase of life insurance or other
investments, the Participant agrees, as a condition of participation in this
Plan, to cooperate with the Employer in the purchase of such investment to any
extent reasonably required by the Employer and relinquishes any claim he or she
may have either for himself or herself or any beneficiary to the proceeds of any
such investment or any other rights or interests in such investment. If a
Participant fails or refuses to cooperate, then notwithstanding any other
provision of this Plan all benefits payable to or with respect to the
Participant under the Plan shall be immediately and irrevocably terminated and
forfeited, and the person shall cease to be a Participant.

9.03. Limitation on Liability. Neither the Employer’s officers nor any member of
its Board of Directors in any way secures or guarantees the payment of any
benefit or amount which may become due and payable hereunder to or with respect
to any Participant. Each Participant and other person entitled at any time to
payments hereunder shall look solely to the assets of the Employer for such
payments as an unsecured, general creditor. After benefits shall have been paid
to or with respect to a Participant and such payment purports to cover in full
the benefit hereunder, such former Participant or other person or persons, as
the case may be, shall have no further right or interest in the other assets of
the Employer in connection with this Plan. Neither the Employer nor any of its
officers nor any member of its Boards of Directors shall be under any liability
or responsibility for failure to effect any of the objectives or purposes of the
Plan by reason of the insolvency of the Employer.

-32-



--------------------------------------------------------------------------------



 



ARTICLE X

PLAN ADMINISTRATION

10.01. Plan Administrator. The Committee shall be the Plan Administrator.

10.02. Powers. The Plan Administrator shall have the following duties, powers,
and responsibilities:



  (a)   The Plan Administrator shall have the discretionary authority and
responsibility to interpret and construe the Plan, to adopt and review rules
relating to the Plan and to make any other determinations for the administration
of the Plan, including but not limited to the entitlement of Participants and
Beneficiaries, and the amounts of their respective interests.     (b)   The Plan
Administrator may employ such counsel, accountants, actuaries, and other agents
as they shall deem advisable. The Employer shall pay the compensation of such
counsel, accountants, actuaries, and other agents and any other expenses
incurred by the Plan Administrator in the administration of the Plan.     (c)  
The Plan Administrator may delegate all or part of its authority hereunder to
the Chief Executive Officer or to any other appropriate officer of the Employer,
or to the Benefits Administration Committee of U.S. Bancorp, provided that, in
the case of delegation to an officer, such delegation shall not include
authority to make determinations affecting the benefits payable to the Chief
Executive Officer or such other officer and, in the case of delegation to the
Benefits Administration Committee of U.S. Bancorp, such delegation shall not
include authority to make determinations with respect to any senior executive
officer.

-33-



--------------------------------------------------------------------------------



 



ARTICLE XI

AMENDMENT OR TERMINATION

11.01. Amendment. The Company, by action of its Board of Directors, reserves the
right at any time and from time to time, whether prospectively, retroactively,
or both, to terminate, modify or amend, in whole or in part, any or all
provisions of the Plan, without notice to any person affected by this Plan. This
power includes the right at any time and for any reason deemed sufficient by it
to terminate or curtail the benefits of this Plan with regard to persons
expecting to receive benefits in the future and/or persons already receiving
benefits at the time of such action. No modification of the terms of this Plan
shall be effective unless it is adopted or ratified by the Board or set forth in
writing and signed by a duly authorized representative of the Company. No oral
representation concerning the interpretation or effect of this Plan shall be
effective to amend the Plan. All of the power and authority granted to the
Company pursuant to this Section may also be exercised by the Benefits
Administration Committee of U.S. Bancorp, except to the extent any action would
relate to the benefits of any senior executive officer of the Company.

11.02. No Reduction of Accrued Benefits. Notwithstanding Section 11.01, no
termination, modification or amendment, other than a change in the interest or
mortality assumptions used to determine whether benefits are Actuarially Equal,
may have the effect of reducing the Excess Benefits, Supplemental Benefits or
Other Benefits accrued prior to January 1, 2002, by any Participant or any
Retired or Disabled Participant, without the consent of such Participant,
Retired Participant or Disabled Participant, if such consent would have been
required for a similar reduction under the predecessor plan (i.e., the plan that
merged into this Plan) in which the Participant, Retired Participant or Disabled
Participant participated. Similarly, no termination, modification or amendment,
other than a change in the interest or mortality assumptions used to determine
whether benefit are Actuarially Equal, may have the effect of reducing the
benefits accrued prior to January 1, 2002, that are payable to the Beneficiary
of a deceased Participant without the consent of the Beneficiary if such consent
would have been required for a similar reduction under the predecessor plan
(i.e., the plan that merged into this Plan) in which the Participant
participated.

-34-



--------------------------------------------------------------------------------



 



ARTICLE XII

CLAIMS PROCEDURE

12.01. Claims. Benefits shall be paid in accordance with the provisions of this
Plan. The Participant, or his Beneficiary (hereinafter referred to as the
“Claimant”) shall make a written request for the benefits provided under this
Plan. This written claim shall be mailed or delivered to the Plan Administrator.

12.02. Claim Denials. If the claim is denied, either wholly or partially, notice
of the decision shall be mailed to the Claimant within a reasonable time period.
This time period shall not exceed more than ninety (90) days after the receipt
of the claim by the Plan Administrator.

12.03. Notice of Claim Denials. The Plan Administrator shall provide such
written notice to every Claimant who is denied a claim for benefits under this
Plan. The notice shall set forth the following information:



  (a)   the specific reasons for denial;     (b)   the specific reference to
pertinent Plan provisions on which the denial is based;     (c)   a description
of any additional material or information necessary for the Claimant to perfect
the claim and an explanation of why such material or information is necessary;
and     (d)   appropriate information and explanation of the claims procedure
under this Plan to permit the Claimant to submit his claim for review.

12.04. Appeals. The claims procedure under this Plan shall allow the Claimant a
reasonable opportunity to appeal a denied claim and to get a full and fair
review of that decision from the Plan Administrator.



  (a)   The Claimant shall exercise his right of appeal by submitting a written
request for a review of the denied claim to the Plan Administrator. This written
request for review must be submitted to the Plan Administrator within sixty
(60) days after receipt by the Claimant of the written notice of denial.     (b)
  The Claimant shall have the following rights under this appeal procedure:



  (1)   to request a review by the Plan Administrator upon written application;

-35-



--------------------------------------------------------------------------------



 





  (2)   to review pertinent documents created under this Plan with respect to
the Claimant’s claim for benefits;     (3)   to submit issues and comments in
writing;     (4)   to request an extension of time to make a written submission
of issues and comments; and     (5)   to request that a hearing be held to
consider Claimant’s appeal.

12.05. Appeal Process. The decision on the review of the denied claim shall
promptly be made by the Plan Administrator:



  (a)   within forty-five (45) days after the receipt of the request for review
if no hearing is held; or     (b)   within ninety (90) days after the receipt of
the request for review, if an extension of time is necessary in order to hold a
hearing.



  (1)   If an extension of time is necessary in order to hold a hearing, the
Plan Administrator shall give the Claimant written notice of the extension of
time and of the hearing. This notice shall be given prior to any extension.    
(2)   The written notice of extension shall indicate that an extension of time
will occur in order to hold a hearing on Claimant’s appeal. The notice shall
also specify the place, date, and time of that hearing and the Claimant’s
opportunity to participate in the hearing. It may also include any other
information the Plan Administrator believes may be important or useful to the
claimant in connection with the appeal.

12.06. Hearings. The decision to hold a hearing to consider the Claimant’s
appeal of the denied claim shall be within the sole discretion of the Plan
Administrator, whether or not the Claimant requests such a hearing.

12.07. Decisions on Appeal. The Plan Administrator’s decision on review shall be
made in writing and provided to the Claimant within the specified time periods.
This written decision on review shall contain the following information:



  (a)   the decision(s);     (b)   the reasons for the decision(s); and

-36-



--------------------------------------------------------------------------------



 





  (c)   specific references to the provisions of the Plan on which the
decision(s) is/are based.

All of this information shall be written in a manner calculated to be understood
by the Claimant.

-37-



--------------------------------------------------------------------------------



 



ARTICLE XIII

MISCELLANEOUS

13.01. No Employment Contract. Nothing contained in this Plan shall be deemed to
give any Participant or Employee the right to be retained in the service of the
Employer or to limit the right of the Employer to discharge any Participant or
Employee at any time regardless of the effect which such discharge shall have
upon him as a Participant of the Plan.

13.02 Effect on Other Plans. This Plan shall not alter, enlarge or diminish any
person’s employment rights or obligations or rights or obligations under the
Qualified Plan or any other plan. It is specifically contemplated that the
Qualified Plan will, from time to time, be amended and possibly terminated. All
such amendments and termination shall be given effect under this Plan (it being
expressly intended that this Plan shall not lock in the benefit structures of
the Qualified Plan as they exist at the adoption of this Plan or upon the
commencement of participation, or commencement of benefits by any Participant).

13.02. Errors in Computations. Neither the Company, the Employer, or the Plan
Administrator shall be liable or responsible for any error in the computation of
any benefit payable to or with respect to any Participant resulting from any
misstatement of fact made by the Participant or by or on behalf of any survivor
to whom such benefit shall be payable, directly or indirectly, to the Company,
the Employer or the Plan Administrator and used in determining the benefit.
Neither the Company, the Employer or the Plan Administrator shall be obligated
or required to increase the benefit payable to or with respect to such
Participant which, on discovery of the misstatement, is found to be understated
as a result of such misstatement of the Participant. However, the benefit of any
Participant which is overstated by reason of any such misstatement or any other
reason shall be reduced to the amount appropriate in view of the truth (and to
recover any prior overpayment).

13.03. No Salary Reduction. This Plan does not involve a reduction in salary for
the Participants or a foregoing of an increase in future salary by the
Participant.

13.04. Payments to Minors, Incompetents. In making any distribution to or for
the benefit of any minor or incompetent Beneficiary, the Plan Administrator, in
his sole, absolute and uncontrolled discretion, may, but need not, make such
distribution to a legal or natural guardian or other relative of such minor or
court appointed committee of such incompetent, or to any adult with whom such
minor or incompetent temporarily or permanently resides, and any such authority
and discretion to expend such distribution for the use and benefit of such minor
or incompetent. The receipt of such guardian, committee, relative or other
person shall be a complete discharge to the Employer, without any responsibility
on its part or on the part of the Plan Administrator to see to the application
thereof.

-38-



--------------------------------------------------------------------------------



 



13.05. Non-Alienability. No Participant, surviving spouse, joint or contingent
annuitant or beneficiary shall have the power to transmit, assign, alienate,
dispose of, pledge or encumber any benefit payable under this Plan before its
actual payment to such person. The Employer shall not recognize any such effort
to convey any interest under this Plan. No benefit payable under this Plan shall
be subject to attachment, garnishment, execution following judgment or other
legal process before actual payment to such person. This Plan is not required to
and shall not permit the payment of benefits in accordance with a qualified
domestic relations order. (This Plan is exempt from Part 2 of Subtitle B of
Title I of ERISA.)

13.06. Successors. This Plan shall be binding upon and inure to the benefit of
the Employer, its successors and assigns and each Participant and his heirs,
executors, administrators and legal representatives.

13.07. Taxes. The Employer shall have the right to withhold such federal, state
or local taxes, including without limitation, FICA and FUTA taxes, as it may be
required to withhold by applicable laws. Such taxes may be withheld from any
benefits due hereunder or from any other compensation to which the Participant
is entitled from the Employer.

13.08. Governing Law. This Plan shall be governed by the laws of Minnesota. This
Plan is solely between the Employer and the Participant. The Participant, his
Beneficiary or other persons claiming through the Participant shall only have
recourse against the Employer for enforcement of the Plan.

13.09. Rules of Construction. An individual shall be considered to have attained
a given age on the individual’s birthday for that age (and not on the day
before). The birthday of any individual born on a February 29 shall be deemed to
be February 28 in any year that is not a leap year. Notwithstanding any other
provision of this Plan Statement or any election or designation made under the
Plan, any individual who feloniously and intentionally kills a Participant shall
be deemed for all purposes of this Plan and all elections and designations made
under this Plan to have died before such Participant. A final judgment of
conviction of felonious and intentional killing is conclusive for the purposes
of this Section. In the absence of a conviction of felonious and intentional
killing, the Principal Sponsor shall determine whether the killing was felonious
and intentional for the purposes of this Section. Whenever appropriate, words
used herein in the singular may be read in the plural, or words used herein in
the plural may be read in the singular; the masculine may include the feminine;
and the words “hereof,” “herein” or “hereunder” or other similar compounds of
the word “here” shall mean and refer to the entire Plan and not to any
particular paragraph or Section of this Plan unless the context clearly
indicates to the contrary. The titles given to the various Sections of this Plan
are inserted for convenience of reference only and are not part of this Plan,
and they shall not be considered in determining the purpose, meaning or intent
of any provision hereof. Any reference in this Plan to a statute or regulation
shall be considered also to mean and refer to any subsequent amendment or
replacement of that statute or regulation.

-39-



--------------------------------------------------------------------------------



 



APPENDIX A-2

Except as otherwise provided in Appendix A-3 to this Plan, benefits under the
U.S. Bancorp Nonqualified Supplemental Executive Retirement Plan (the “SERP”)
ceased to accrue for all SERP participants effective as of September 30, 2001.
After that date and notwithstanding anything in the SERP to the contrary, the
“SERP Benefit” payable to each person who was a participant in the SERP on
September 30, 2001, shall equal the dollar amount of that person’s SERP Benefit
calculated as of September 30, 2001, but taking into account service through
December 31, 2001 when determining “total years of continuous and full-time
service” for purposes of the definition of a participant’s “Accrued SERP
Benefit” in Section 1.2.2(c) of the SERP. The accrued SERP Benefit (as adjusted
for any minimum benefits in excess of the cash balance benefit) shall be paid in
accordance with the terms of the SERP, and shall not increase or decrease due to
any subsequent changes in service, compensation, projected pension benefits, or
any other factor affecting the calculation of the SERP Benefit.

 



--------------------------------------------------------------------------------



 



APPENDIX A-3

The following persons are entitled to benefits pursuant to the terms of the U.S.
Bancorp Nonqualified Supplemental Executive Retirement Plan (the “SERP”) as in
effect on September 30, 2001, subject to the modifications set forth in this
Appendix A-3.

NAME

J. Robert Hoffman
Andrew Cecere
Lee R. Mitau
Daniel M. Quinn
Daniel W. Yohannes

The persons named in this Appendix A-3 were Participants in the U.S. Bancorp
Cash Balance Pension Plan as of December 31, 2001. After that date, the
tax-qualified pension benefits of these Participants are being provided under
the U.S. Bancorp Pension Plan. Their benefits under the U.S. Bancorp Pension
Plan will be the sum of two parts: 1) an Accrued Benefit as determined under the
U.S. Bancorp Cash Balance Pension Plan as it existed immediately prior to
January 1, 2002 for service prior to that date, and 2) an Accrued Benefit
determined under Section 2.1.1 of the U.S. Bancorp Pension Plan (2002
Restatement) for service on and after January 1, 2002.

Notwithstanding anything in the SERP document as in effect on September 30, 2001
to the contrary, in calculating the amount of the Other Benefit payable to the
persons named in this Appendix A-3, the following modifications shall apply
effective January 1, 2002 to take into account the changes to their underlying
pension benefits:

Section 1.2.1.

The term “Projected Cash Balance Annuity” in subsection (a)(i) of Section 1.2.1
of the SERP (which defines the Accrual Percentage) is replaced by the term
“Projected Pension Plan Annuity”.

Section 1.2.3.

The reference in Section 1.2.3 of the SERP to the “Cash Balance Plan” is
replaced by a reference to the “U.S. Bancorp Pension Plan as in effect on and
after January 1, 2002”.

Section 1.2.18.

Section 1.2.18 of the SERP is replaced in its entirety with the following:

 



--------------------------------------------------------------------------------



 



     1.2.18. Prior Plans’ Offset — a dollar amount equal to the product of the
Participant’s Projected Average Compensation multiplied by the factor for that
Participant determined from Schedule II to this Plan Statement. The factor for
the participant shall be determined by reference to the Participant’s age at his
or her most recent date of hire by the Employer; provided, however, that in the
event the Projected Pension Plan Benefit is reduced as provided in the last
sentence of Section 1.2.20(a)(5), the factor shall be determined by reference to
the Participant’s age as of the applicable “conversion date” referred to in
Section 1.2.20(a)(5). To the same extent that the Committee determines under
Section 1.2.12 of the Plan Statement that a business entity was an Employer
prior to the date on which the business entity first became an Employer, the
business entity shall be considered an Employer for the purposes of this
paragraph.

Section 1.2.20.

Section 1.2.20 of the SERP is replaced in its entirety with the following:

     1.2.20 Projected Pension Plan Benefit – a dollar amount equal to the single
lump sum present value of the total benefit the Participant would be expected to
have accrued under the U. S. Bancorp Pension Plan at his or her Normal
Retirement Age based on the following assumptions.



  (a)   In determining the portion of a Participant’s Pension Plan Benefit for
service prior to January 1, 2002 (the “Cash Balance Portion”), the following
assumptions apply:



  (1)   The initial account balance shall be the Participant’s Account Balance
as of the last day of the Plan Year immediately preceding the date as of which
the Projected Pension Benefit is determined.     (2)   The Cash Balance Portion
shall be based solely on the Participant’s Account Balance and without regard to
the Minimum Benefit described in Section 1.4 of the Cash Balance Pension Plan or
to any grandfathered benefit described in Section 1.5 of the Cash Balance
Pension Plan;     (3)   The Cash Balance Portion shall include such amounts as
would have been included as of December 31, 2001, if there were never any
limitations on benefits under Section 415 of the Internal Revenue Code or
limitations on compensation under section 401(a)(17) of the Internal Revenue
Code;     (4)   Interest Credits under the Cash Balance Portion shall be made at
an annual rate that is 3 percentage points greater than the rate at which

 



--------------------------------------------------------------------------------



 





      Projected Compensation is deemed to increase under this Plan Statement;  
  (5)   Interest Credits shall be made as if there were no limitations on
benefits under Section 415 of the Internal Revenue Code; and     (6)   Subject
to the following, the Participant’s Account Balance shall not include any
amounts attributable to service with a business entity prior to the date the
business entity first became an Employer. To the same extent that the Committee
determines that a business entity was an Employer prior to the date on which the
business entity first became an Employer, amounts attributable to service with
the business entity shall be included in the Participant’s Account Balance.
Notwithstanding anything to the contrary in this subsection (a)(6), unless the
Committee determines otherwise, in lieu of adjusting the Account Balance of a
Participant to exclude amounts attributable to service with a business entity
prior to the date the business entity first became an Employer, the Projected
Pension Plan Benefit of any Participant whose prior employer pension was merged
into the Cash Balance Plan on or after December 31, 1998, shall be reduced by
the amount of the single life annuity benefit payable at Normal Retirement Age
under the defined benefit pension plans of the prior employer which were
converted into a lump sum amount and included in the Account Balance, such
single life annuity to be calculated as of the conversion date (and to be
determined without regard to the limitations on benefits under section 415 of
the Internal Revenue Code and the limitation on compensation under section
401(a)(17) of the Internal Revenue Code to the extent the prior employer
maintained a plan or plans to provide such excess benefits).



  (b)   In determining the portion of a Participant’s Pension Plan Benefit for
service on and after January 1, 2002 (a Participant’s Accrued Benefit under
Section 2.1.1 of the U. S Bancorp Pension Plan), the following assumptions
apply:



  (1)   The Participant remains in Recognized Employment through Normal
Retirement Age;     (2)   The Participant receives future increases in Base
Pension Pay and Total Pension Pay at the rate Projected Compensation is deemed
to increase under this Plan Statement;

 



--------------------------------------------------------------------------------



 





  (3)   The Participant’s Base Pension Pay and Total Pension Pay are not limited
by Section 401(a)(17) of the Internal Revenue Code; and     (4)   The
Participant’s benefit is not limited by Section 415 of the Internal Revenue
Code.

Section 1.2.21.

Section 1.2.21 of the SERP is replaced in its entirety by the following:

     1.2.21 Projected Pension Plan Annuity - the annual amount payable in the
form of a single life annuity at Normal Retirement Age for the life of the
Participant which is the Actuarial Equivalent of the Projected Pension Plan
Benefit, calculated using the assumptions set forth in Appendix C of the U.S.
Bancorp Pension Plan.

 



--------------------------------------------------------------------------------



 



APPENDIX B-2

SUPPLEMENTAL BENEFITS

This Appendix B-2 summarizes the supplemental benefits payable to named
Participant from the Plan. It replaces the similar benefits provided pursuant to
an agreement dated December 30, 1994 between the Participant and Star Banc
Corporation (a predecessor of the Company).

          Participant   :   Richard K. Davis           Formula   :   Sixty
percent (60%) of the Participant’s Final Average Monthly Earnings (as defined in
Section 2.17 of the Plan) reduced by all of the following (each of which shall
be considered an “offsetting benefit” for purposes of this Appendix B-2): the
Participant’s benefit under the Qualified Plan, the Participant’s Excess Benefit
under this Plan and any retirement benefit paid or payable to the Participant
under the BankAmerica Corporation Retirement Income Plan.           Normal Form
of Payment   :   Life annuity with ten (10) years certain           Vesting   :
  Five (5) years of Service (as defined in Section 2.26 of the Plan)          
Unreduced Retirement Age   :   62           Early Retirement Reduction   :  
1/180 per month prior to age 62, plus
1/360 per month prior to age 60           Earliest Payout Date   :   Age 55 with
5 years of Service (as defined in Section 2.26 of the Plan)

 



--------------------------------------------------------------------------------



 



APPENDIX B-3

SUPPLEMENTAL BENEFITS

This Appendix B-3 summarizes the supplemental benefits payable to the named
Participant from the Plan in accordance with the Participant’s employment
agreement with the Company effective as of October 16, 2001 (the “Employment
Agreement”). The Employment Agreement supersedes the Participant’s agreement,
dated as of December 30, 1994, with Star Banc Corporation (a predecessor of the
Company) (the “Prior Agreement”) and replaces all similar benefits provided
pursuant to the Prior Agreement. The following terms, when used in this
Appendix B-3 with initial capitals, shall be defined as set forth in the
Employment Agreement: “Annual Base Salary”, “Cause”, “Disability”, “Good
Reason”, “Restricted Stock Units” and “Severance Period.”

          Participant   :   Jerry A. Grundhofer           Formula   :   Sixty
percent (60%) of the Participant’s “Final Average Monthly Earnings” as defined
in this Appendix B-3 (and not as defined in Section 2.17), reduced for all of
the following (each of which shall be considered an “offsetting benefit” for
purposes of this Appendix B-3): the Participant’s benefit under the Qualified
Plan, the Participant’s Excess Benefit under Article IV of this Plan and the
Participant’s benefit under the qualified and nonqualified pension plans of
BankAmerica Corporation, Security Pacific Corporation and Wells Fargo N.A.      
    Final Average Monthly
Earnings   :   Augmented Final Average Monthly Base Salary plus Final Average
Bonus Salary.           Augmented Final Average
Monthly Base Salary   :   Final Average Monthly Base Salary; provided, however,
that if the Participant terminates employment with the Company on or after
December 31, 2006, or prior to that date he becomes Disabled, dies, is
terminated by the Company without Cause or terminates his employment with the
Company for Good Reason, solely for the purposes of determining the Augmented
Final Average Monthly Base Salary the final calendar year Annual Base Salary
shall be increased by $5,600,000.           Final Average Monthly
Base Salary   :   The average of the Participant’s Monthly Earnings for the five
consecutive calendar years of Service during which the Participant’s Monthly
Earnings were the highest.

 



--------------------------------------------------------------------------------



 

                    Monthly Earnings   :   Monthly Earnings shall be one-twelfth
of the Participant’s Annual Base Salary.           Final Average Bonus Salary  
:   Shall equal the greater of (i) 175% of Final Average Monthly Base Salary or
(ii) one-twelfth of the average of the annual bonuses actually earned during the
five complete calendar years prior to termination of employment, provided,
however, that if the Participant should terminate employment prior to December
31, 2006 for any reason other than termination by the Company without Cause, his
Disability, termination by the Participant for Good Reason, or his death, clause
(i) above shall be modified to be the average of 175% of Monthly Earnings for
applicable calendar years commencing with 2002 and 100% of Monthly Earnings for
applicable calendar years prior to 2002.           Normal Form of Payment   :  
Life annuity with ten (10) years certain           Vesting   :   Fully vested  
        Unreduced Retirement Age   :   62           Early Retirement Reduction  
:   1/180 per month prior to age 62, plus 1/360 per month prior to age 60,
provided however, that if a Severance Period has been completed, there shall be
no Early Retirement Reduction.           Earliest Payout Date   :   Immediately
upon the Participant’s termination of employment, regardless of age, provided
however, that such payout date may be no sooner than the last day of the
Participant’s Severance Period.           Disability   :   No benefits described
in Article VII of this Plan shall be paid. In lieu of such benefits, the
Supplemental Benefit described in this Appendix shall commence on the first day
of the month coincident with or next following the Participant’s Disability.    
              Should the Participant recover from his Disability prior to his
Normal Retirement Date, benefits under this Appendix

 



--------------------------------------------------------------------------------



 

                  shall cease. Upon subsequent termination of employment, the
Participant’s Supplemental Benefit shall be the greater of his Supplemental
Benefit determined at his subsequent termination of employment based on the
terms of this Appendix applied at such subsequent termination date or the
Supplemental Benefit previously paid under this Disability provision.          
Additional Purchased
Benefit   :   The Participant, or upon the Participant’s death prior to
termination of his employment, the Participant’s spouse shall have the right to
convert some or all of certain Restricted Stock Units into additional
Supplemental Benefits. The timing and amount of any such Additional Purchased
Benefit shall be as provided in the Employment Agreement.

 



--------------------------------------------------------------------------------



 



APPENDIX B-4

SUPPLEMENTAL BENEFITS

This Appendix B-4 summarizes the supplemental benefits payable to the named
Participant from the Plan. It replaces the similar benefits provided pursuant to
an agreement dated December 30, 1994 between the Participant and Star Banc
Corporation (a predecessor of the Company).

          Participant   :   David M. Moffett           Formula   :   Sixty
percent (60%) of the Participant’s Final Average Monthly Earnings (as defined in
Section 2.17 of the Plan) reduced by all of the following (each of which shall
be considered an “offsetting benefit” for purposes of this Appendix B-4): the
Participant’s benefit under the Qualified Plan, the Participant’s Excess Benefit
under this Plan and any retirement benefit paid or payable to the Participant
under the BankAmerica Corporation Retirement Income Plan.           Normal Form
of Payment   :   Life annuity with ten (10) years certain           Vesting   :
  Five (5) years of Service (as defined in Section 2.26 of the Plan)          
Unreduced Retirement Age   :   62           Early Retirement Reduction   :  
1/180 per month prior to age 62, plus
1/360 per month prior to age 60           Earliest Payout Date   :   As soon as
administratively feasible after the Participant’s termination of employment,
regardless of age

 



--------------------------------------------------------------------------------



 



APPENDIX B-5

SUPPLEMENTAL BENEFITS

This Appendix B-5 summarizes the supplemental benefits payable to the named
Participant from the Plan. It replaces the similar benefits provided pursuant to
an agreement dated December 30, 1994 between the Participant and Star Banc
Corporation (a predecessor of the Company).

          Participant   :   Stephen E. Smith           Formula   :   Sixty
percent (60%) of the Participant’s Final Average Monthly Earnings (as defined in
Section 2.17 of the Plan) reduced by all of the following (each of which shall
be considered an “offsetting benefit” for purposes of this Appendix B-5): the
Participant’s benefit under the Qualified Plan, the Participant’s Excess Benefit
under this Plan and any retirement benefit paid or payable to the Participant
under the Ameritrust Retirement Income Plan.           Normal Form of Payment  
:   Life annuity with ten (10) years certain           Vesting   :   Five
(5) years of Service (as defined in Section 2.26 of the Plan)          
Unreduced Retirement Age   :   62           Early Retirement Reduction   :  
1/180 per month prior to age 62, plus
1/360 per month prior to age 60           Earliest Payout Date   :   Age 55 with
5 years of Service (as defined in Section 2.26 of the Plan)

 



--------------------------------------------------------------------------------



 



APPENDIX B-7

SUPPLEMENTAL BENEFITS

This Appendix B-7 summarizes the supplemental benefits payable to the named
Participant under the Plan.

          Participant   :   William L. Chenevich           Formula   :  
Fifty-five percent (55%) of the Participant’s Final Average Monthly Earnings (as
defined in Section 2.17 of the Plan) reduced by all of the following (each of
which shall be considered an “offsetting benefit” for purposes of this
Appendix B-7) : the Participant’s benefit under the Qualified Plan, the
Participant’s Excess Benefit under this Plan, all retirement benefits earned by
the Participant for his service with VISA International, Home Savings of
America, and Security Pacific Bank, and an amount that is Actuarially Equal at
the commencement of the Participant’s Supplemental Benefit to 17,627 Restricted
Stock Rights times the closing stock price of U.S. Bancorp common stock on
December 18, 2001 (deemed to be $19.58), increased by 11.9% per annum on a
compound basis (i.e., increased by multiplying the initial aggregate value of
the Rights by a number equal to 1.119 raised to the nth power, where n is the
number of years (and partial years) from December 18, 2001 to the date the
Participant’s Supplemental Benefit commences).           Normal Form of Payment
  :   Life annuity with ten (10) years certain.           Vesting Service Start
Date   :   From date of hire.           Vesting   :   50% at age 63;
75% at age 64;
100% at age 65           Unreduced Retirement Age   :   65           Early
Retirement Reduction   :   No early retirement reduction.           Earliest
Payout Date   :   Age 63           Death Benefit   :   If death occurs after the
Participant’s attainment of age 63, the Death Benefit under Article VIII shall
be determined as if the Participant was 100% vested.

 



--------------------------------------------------------------------------------



 



APPENDIX B-8

SUPPLEMENTAL BENEFITS

This Appendix B-8 summarizes the supplemental benefits payable to the named
Participant under the Plan.

          Participant   :   Edward Grzedzinski           Formula   :  
Fifty-five percent (55%) of the Participant’s Final Average Monthly Earnings (as
defined in Section 2.17 of the Plan) reduced by all of the following (each of
which shall be considered an “offsetting benefit” for purposes of this
Appendix B-8): the Participant’s benefit under the Qualified Plan and the
Participant’s Excess Benefit under this Plan.           Normal Form of Payment  
:   Life annuity with ten (10) years certain           Vesting Service Start
Date   :   From December 18, 2001           Vesting   :   100% vested at
December 17, 2011, if continuously employed by U.S. Bancorp from the Vesting
Service Start Date through December 17, 2011           Unreduced Retirement Age
  :   62           Early Retirement Reduction   :   1/180 per month prior to age
62, plus
1/360 per month prior to age 60           Earliest Payout Date   :   Age 55 and
100% vested

 



--------------------------------------------------------------------------------



 



APPENDIX B-9

SUPPLEMENTAL BENEFITS

This Appendix B-9 summarizes the supplemental benefits payable to the named
Participant under the Plan.

          Participant   :   Joseph E. Hasten           Formula   :   Fifty-five
percent (55%) of the Participant’s Final Average Monthly Earnings (as defined in
Section 2.17 of the Plan) reduced by all of the following (each of which shall
be considered an “offsetting benefit” for purposes of this Appendix B-9): the
Participant’s benefit under the Qualified Plan, the Participant’s Excess Benefit
under this Plan, the Participant’s benefit under the Mercantile Bancorporation
Inc. Supplemental Retirement Plan (consolidated under this Plan by Section 5.04
and Appendix A-10), the employer-provided portion of the Participant’s benefit
under the Mercantile Bancorporation Inc. Supplemental Savings Plan and the
Participant’s qualified and nonqualified benefits earned for service with
Standard Charter Bank, PLC.           Normal Form of Payment   :   Life annuity
with ten (10) years certain           Vesting Service Start Date   :   From
December 18, 2001           Vesting   :   100% vested at December 17, 2011, if
continuously employed by U.S. Bancorp from the Vesting Service Start Date
through December 17, 2011           Unreduced Retirement Age   :   62          
Early Retirement Reduction   :   1/180 per month prior to age 62, plus
1/360 per month prior to age 60           Earliest Payout Date   :   Age 55 and
100% vested

 



--------------------------------------------------------------------------------



 



APPENDIX B-11

SUPPLEMENTAL BENEFITS

This Appendix B-11 summarizes the supplemental benefits payable to the named
Participant from the Plan in accordance with the Participant’s employment
agreement with the Company effective as of October 16, 2001 (the “Employment
Agreement”). The Employment Agreement supersedes any other employment, severance
or change in control agreements between the Participant and the Company (“Prior
Agreements”) except as explicitly provided in the Employment Agreement, and
replaces all similar benefits provided pursuant to such Prior Agreements.

          Participant   :   John F. Grundhofer           Formula   :  
$2,920,000 per annum, reduced for all of the following (each of which shall be
considered an “offsetting benefit” for purposes of this Appendix B-11): the
Participant’s benefit under the Qualified Plan, the Participant’s Excess Benefit
under Article IV of this Plan and the Participant’s benefit under any other
nonqualified pension plan of the Company.           Normal Form of Payment   :  
Joint and 50% contingent annuity with the Participant’s spouse as of the date
the Employment Agreement was signed as the beneficiary           Vesting   :  
100% vested           Unreduced Retirement Age   :   December 31, 2002          
Early Retirement   :   N/A           Earliest Payout Date   :   January 1, 2003
          Other Provisions   :   In the event of the Participant’s “Disability”
(as defined in the Employment Agreement), death or termination of employment
prior to December 31, 2002 the provisions of the Employment Agreement shall
apply and override any other provisions of this Plan. No benefits described in
Article VII of this Plan shall be paid to the Participant.

 